Citation Nr: 0946655	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of an overpayment of pension benefits 
in the amount of $29,938.00, to include whether the creation 
of the overpayment was proper.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had eligible active service from December 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico, which determined that the Veteran was in bad 
faith with respect to the creation of the subject overpayment 
and that he was therefore not entitled to waiver of the 
overpayment.  After conducting an audit of the calculation of 
the overpayment, the Committee on Waivers and Compromises 
also later determined that the debt was valid.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time the Veteran filed the subject claim for pension, 
he indicated in his September 1999 income-net worth and 
employment statement that his monthly income was zero.  The 
Veteran did, however, indicate that either he, his spouse, or 
children would be applying for Social Security Administration 
(SSA) benefits, further noting that this application was "in 
process."  

In September 1999, the RO granted his claim for pension, 
effective from April 1, 1999.  In the letter advising him 
that his claim had been approved, the appellant was notified 
that in figuring his pension, the following income had been 
counted: $0 income from earnings; $0 from Social Security; $0 
income from retirement; and $0 income from other sources.  
The letter also advised the Veteran that the rate of VA 
pension benefits depended on total "family" income which 
included the payee's income and that of any dependents, that 
the payments must be adjusted whenever 



this income changed, and that the Veteran must notify VA 
immediately if income was received from any source other than 
that shown above.  

Thereafter, following the RO's determination that the Veteran 
had been in receipt of SSA benefits since April 1, 1999, a 
June 2002 letter notified the Veteran of the RO's intention 
to reduce the Veteran's pension benefits as a result of his 
receipt of this unreported SSA income, and that this 
reduction would result in an overpayment.  The Veteran was 
subsequently advised of the overpayment, and has challenged 
the validity and sought waiver of the overpayment.  

Applicable law reflects that recovery of the overpayment of 
any VA benefits must be waived if:  (1) the application for 
relief is filed in a timely manner; (2) there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person having an interest in the waiver; and (3) 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(a), (c) (West 2002).  An application for 
waiver generally is timely if it is made within 180 days from 
the date of VA's notification to the payee of the 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) 
(2009).  

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
The regulations provide that it is not necessary that the 
debtor undertakes conduct with actual fraudulent intent if 
such conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct is a loss to the government.  38 
C.F.R. § 1.965(b)(1).  In this regard, a waiver is not 
warranted if a material fact is misrepresented, or there is 
unfair dealing or deceptive dealing.  38 C.F.R. § 
1.965(b)(1).  Here, it was determined that the appellant 
acted in bad faith, intending to seek an unfair advantage, 
with knowledge of the likely consequences, and the result of 
that conduct was a loss to the government; the Committee then 
determined that his bad faith was a legal bar to a waiver.  
38 U.S.C.A. § 5302(c).




The Board finds that further development is necessary to 
determine whether the Veteran acted to seek an unfair 
advantage by indicating in his original application that his 
application for SSA benefits was in process, and thereafter 
failing to notify VA of his receipt of those benefits.  While 
the RO indicates that the Veteran had been in receipt of SSA 
benefits since April 1999, the record is unclear when that 
benefit was awarded by SSA.  Consequently, the Board finds 
that in order to determine whether the Veteran acted in bad 
faith in this matter, it is necessary for the RO to obtain 
the Veteran's complete SSA file, including all supporting 
determinations and correspondence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA benefits 
claims file, to include all supporting 
determinations, correspondence, award 
letters, etc.  

2.  Thereafter, refer the case to the 
Committee for readjudication of the 
issue of entitlement to waiver of an 
overpayment of pension benefits in the 
amount of $29,938.00, to include 
whether the creation of the overpayment 
was proper.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


